Order

PER CURIAM:
Maree Elizabeth Nelson appeals the denial of her claims against the estate of Ewell F. Nelson, in which she sought to have certain transfers of property set aside on the basis that the transfers were in fraud of her marital rights as a surviving spouse. The judgment is affirmed.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).